Filed 04/03/19    Case Number: 2019-21640     Filed: 4/2/2019
                                       Case 19-21640          3RS      F
                                                                            Doc # 13
                                                                               i[Y
                                                                              PR -22019
                                                                                                Doc 14



      1                       UNITED STATES BANKRUPTCY COURT UNIFED STATES BANKRuFrcy COURT
                                                                       EASTERN      CAUFORNIA
      2                       EASTERN DISTRICT OF CALIFORNIA

      3
      4    Inre:                                        Case No. 19-21640-3-13

      5    DEBORA LEIGH MILLER-ZURANICH,

       6
                                 Debtor(s).
       7

       8          ORDER SETTING HEARING ON MOTION TO IMPOSE AUTOMATIC STAY
                      AND MOTION TO EXTEND DEADLINE TO FILE SCHEDULES
       9
     10           IT IS ORDERED that a hearing on debtorts motion to impose

     11    the automatic stay and the motion to extend deadline to file

     12    schedules will be held in Courtroom 32 on April 23, 2019, at 1:00

     13    p.m.

     14           Dated: April 2, 2019.

     15
     16
                                                  ITED STATES BANKRU1TCY JUDGE
     17
     18
     19
     20

     21
     22
     23
      24
      25
      26
      27
      28
Filed 04/03/19     Case Number: 2019-21640     Filed: 4/2/2019
                                        Case 19-21640                Doc # 13   Doc 14



       ii                           INSTRUCTIONS TO CLERK OF COURT
                                             SERVICE LIST
       21
                 The Clerk of Court is instructed to send the attached
       3    document, via the ENC, to the following parties:

      4     Debora Leigh Miller-Zuranich
            9369 Newington Way
       5    Elk Grove CA 95758
       6
            Jan P. Johnson
       7    P0 Box 1708
            Sacramento CA 95812
       8
       9
     10

     11

     12
     13
     14
     15
     16
     17
     18
     19

     20
     21
     22
      23
      24

      25

      26
      27
      28                                         - 2 -
